PER CURIAM.
The final judgment on garnishment under review is affirmed upon a holding1 that: (a) the trial court had personal jurisdiction over the garnishee [United Postal Savings Association] as said garnishee filed an answer to the writ of garnishment herein directed to the merits of said writ, and, consequently, made a general appearance in the cause; McKelvey v. McKelvey, 323 So.2d 651, 653 (Fla. 3d DCA 1976); 13 Fla. Jur.2d “Creditors’ Rights” § 63 (1979); and (b) the garnishors’ [Ernest and Carmen Sar-tain] failure to file a traverse had no legal consequence in this cause. See Florida Steel Corp. v. A. G. Spanos Enterprises, Inc., 332 So.2d 663 (Fla. 2d DCA 1976); §§ 77.06(3), 77.061, Fla.Stat. (1979).
Affirmed.

. We assume without deciding that the appellant Republic National Bank has standing to raise the points urged on appeal.